La Jueza Presidenta Señora Fiol Matta
emitió la opinión del Tribunal.
*989La controversia que presenta este caso nos permite analizar la Regla 188(a) de Procedimiento Criminal, 34 LPRAAp. II, sobre solicitudes de nuevo juicio basadas en el descubrimiento de prueba nueva y presentadas antes de que se dicte la sentencia, para expresarnos, específicamente, sobre el requisito relacionado a prueba de naturaleza impugnatoria. Abordaremos también cómo se deben evaluar estas solicitudes de nuevo juicio, particularmente la necesidad de tomar en cuenta, no solo la prueba presuntamente nueva, sino la totalidad de la prueba presentada durante el juicio.
I
El 10 de marzo de 2012, la señora L.G., estudiante universitaria en Estados Unidos, llegó a Puerto Rico para colaborar en un proyecto de investigación junto a otros estudiantes de su universidad. El grupo habría de residir por varias semanas en el Condominio Ashford Imperial en el Condado, donde la señora L.G. ocupaba un apartamento en el piso 18 con una compañera de estudios.
Por hechos ocurridos en la madrugada del 14 de abril de 2012, el Ministerio Público presentó una denuncia por el delito de agresión sexual contra el señor William J. Rodríguez Rodríguez, un guardia de seguridad del Condominio Ashford Imperial.(1) Según la denuncia, durante su turno de trabajo, el señor Rodríguez Rodríguez violó a la señora L.G. cuando ésta regresaba a su apartamento. Además, se alegó como circunstancia agravante que los hechos fueron cometidos empleando fuerza física, violencia e intimidación.
El juicio contra el acusado comenzó el 1 de octubre de 2012. Testificaron la señora L.G., el doctor que la examinó luego de la agresión sexual y los agentes de la Policía de Puerto Rico que investigaron el crimen. El tribunal recibió *990como evidencia las pruebas médicas realizadas a la víctima y el informe médico, así como el informe del Instituto de Ciencias Forenses, el certificado de análisis forense de ADN y los expedientes médicos de la perjudicada. Además, recibió el informe preparado por la agente de delitos sexuales que llevó a cabo la investigación, las fotografías de la escena, un video del vestíbulo del Condominio Ashford Imperial —que proyectaba el área donde la víctima y el acusado se encontraron la noche de los hechos— y un video de la escalera para acceder a la azotea del condominio, donde eventualmente ocurrieron los hechos.
Durante su turno para recontrainterrogar a la víctima, la defensa del imputado impugnó la credibilidad de su testimonio. Le preguntó si ella o su familia habían contratado a un bufete de abogados para presentar una demanda por los daños sufridos como consecuencia de la agresión sexual cometida en su contra.(2) La Fiscalía objetó esta línea de preguntas, pero luego de discutirlo con los representantes de cada parte el juez permitió que la defensa continuara. La testigo negó tener la intención de presentar una demanda civil por daños.
En su turno para recontrainterrogar, la defensa volvió a preguntar si la víctima había contratado un abogado o abogada para instar una reclamación civil por los hechos delictivos y si fue acompañada por un representante legal a la vista preliminar. La víctima contestó todas estas preguntas en la negativa.
Antes que comenzara el juicio, la defensa del señor Rodríguez Rodríguez ya había indagado sobre el interés económico de la señora L.G. en dos ocasiones. Particularmente, la defensa había solicitado que se tomara conocimiento judicial de unas anotaciones que realizó el juez que presidió la vista preliminar. Según alegó la de*991fensa, el juez indicó en las notas que la señora L.G. compareció a la vista acompañada por el licenciado Casellas, quien había sido su compañero de trabajo. Se desprende de las notas que el juez informó a los presentes que conocía al licenciado Casellas, quien comparecía como amigo de la familia de la víctima. Mediante una resolución dictada el 24 de octubre de 2012, el tribunal se negó a tomar conocimiento judicial de estas anotaciones. La defensa entonces solicitó que el tribunal ordenara que el juez que presidió la vista preliminar compareciera como testigo de la defensa, solicitud que también fue denegada, el 3 de diciembre de 2012.
Concluido el desfile de la prueba, el Jurado emitió un veredicto unánime el 11 de diciembre de 2012 y encontró que el señor Rodríguez Rodríguez era culpable del delito de agresión sexual.
Así las cosas, el 16 de abril de 2013, antes del acto de lectura de sentencia, el señor Rodríguez Rodríguez solicitó que el Tribunal de Primera Instancia le concediera un nuevo juicio, pues entendía que contaba con prueba nueva para impugnar a la testigo principal del caso, la señora L.G. Esta nueva evidencia consiste en que el 18 de marzo de 2013 la víctima y sus padres habían presentado una demanda sobre daños y perjuicios en el Tribunal federal de Estados Unidos para el Distrito de Puerto Rico en contra del Condominio Ashford Imperial, lugar donde ocurrieron los hechos, y su aseguradora. Reclamaron $4.7 millones como compensación. El señor Rodríguez Rodríguez sostuvo que esta prueba nueva confirmaba la teoría de la defensa de que la víctima tenía un motivo pecuniario para mentir e imputarle falsamente la comisión del delito al señor Rodríguez Rodríguez. Específicamente, recordó al tribunal que durante el contrainterrogatorio la víctima fue cuestionada sobre su intención de instar una acción civil por los daños y perjuicios sufridos a raíz de la violación, a lo cual contestó en la negativa en más de una ocasión. Según el señor Ro*992dríguez Rodríguez, esta nueva prueba hubiera creado en la mente del Jurado duda razonable, resultando en un veredicto a su favor.
El Ministerio Público se opuso a la solicitud. Adujo que ninguno de los fundamentos expresados por el señor Rodríguez Rodríguez cumplía los criterios establecidos en la Regla 188 de Procedimiento Criminal para la concesión de un nuevo juicio.(3) Explicó que esta controversia sobre el testimonio de la señora L.G. ya había sido ventilada en el juicio, donde fue adjudicada y creída por el Jurado, por lo que el valor exculpatorio de la supuesta prueba nueva era altamente especulativo.
Tras examinar ambas posiciones y celebrar una vista argumentativa, el Tribunal de Primera Instancia declaró “con lugar” la solicitud de nuevo juicio. Concluyó que si el Jurado hubiera conocido que la víctima tenía intención de demandar se hubiera podido afectar adversamente su credibilidad como testigo principal del caso, pues tendría una motivación o interés especial en el resultado del caso criminal. Por eso, esta prueba nueva podría llevar al Jurado a emitir un veredicto distinto. Específicamente, el tribunal expresó lo siguiente:
No hay duda de que el resultado del proceso criminal era fundamental para que la acción civil instada por la testigo y sus padres tuviera posibilidad de prosperar. La prueba de la agresión sexual dependía del testimonio de la víctima más que de la evidencia física o científica. Por tanto, existen razones para pensar que el testimonio de la víctima se pudo haber afectado por los intereses económicos que tenía en la demanda civil. Este planteamiento cobra mayor vigencia al observar que, en la demanda civil no se demanda al convicto, quien presumiblemente no cuenta con capacidad económica alguna para responder por la millonaria suma reclamada, sino contra aquellas partes que tenían algún tipo de relación con el convicto y que cuentan con capacidad económica para pagar. [...]
A la luz de los hechos del presente caso, nos parece que de haberse contado con esa nueva evidencia, ello pudiera haber *993dado el espacio que exige el debido proceso de ley para que la defensa tratara de establecer una motivación particular de la víctima en el resultado del caso criminal. Dicha parte debe poder tratar de establecer ese hecho principal ante el juzgador. El no haberlo podido hacer macula el proceso y socava su confiabilidad y su resultado. Más aun, que de los hechos también surge que la testigo principal [L.G.], estudiante universitaria, omitió revelar el hecho de su interés pecuniario en el caso, lo cual puede representar una motivación especial y parcialidad.(4)
El Ministerio Público acudió al Tribunal de Apelaciones mediante un recurso de certiorari. Ese foro denegó expedir el recurso tras concluir que el foro primario no había abusado de su discreción.(5) Fundamentó su análisis con el siguiente razonamiento:
[...] el aspecto neurálgico que presenta este caso y que pesa en nuestro ánimo para avalar la determinación recurrida, es que la testigo principal de cargo, la perjudicada, omitió declarar durante el juicio criminal que tenía un interés económico en el caso, así como, que estuvo acompañada por un abogado de la práctica civil durante alguna etapa del proceso. Esto, aun cuando ello le fue específicamente y directamente cuestionado. La realidad ha sido que contrario a lo declarado bajo juramento ante el tribunal y el jurado en el juicio contra el señor Rodríguez, la perjudicada, en efecto, presentó una acción civil por daños y perjuicios ante el Tribunal Federal, Corte de Distrito de Puerto Rico, por los hechos que dieron lugar a la acusación y convicción del señor Rodríguez. Además, está siendo representada por el mismo Ledo. Casellas que la acompañó durante la vista preliminar.
El TPI al considerar la solicitud de nuevo juicio concluyó que esta nueva información debe ser considerada por el jurado y ser objeto de confrontación por la defensa del señor Rodríguez. En vista de que la perjudicada al parecer mintió, ante una línea de interrogatorio respecto a ello, el foro recurrido, correctamente a nuestro juicio, resolvió que el resultado del juicio se ve socavado, así como el debido proceso de ley.(6)
*994El 24 de febrero de 2014, la Procuradora General solicitó nuestra intervención mediante petición de certiorari. Pendiente su consideración, la Procuradora General también solicitó que se paralizaran los procedimientos en el Tribunal de Primera Instancia y, en particular, la celebración de una vista pautada para el siguiente día. Examinada su moción y la petición de certiorari, paralizamos los procedimientos y expedimos el recurso.
II
Nuestra Constitución le garantiza a toda persona acusada de delito el derecho a un juicio justo e imparcial en el que se le brinden todas las salvaguardas de un debido proceso de ley.(7) Cuando se lesionan esos derechos fundamentales durante el proceso criminal se quebrantan valores esenciales de nuestra sociedad y se atenta directamente contra la libertad individual. Por eso, hemos reiterado que hay derecho a un nuevo juicio cuando en el trámite de una causa penal se ha lacerado el debido proceso de ley al ocultarse o no proveerse prueba que incide sobre la inocencia o culpabilidad del acusado. De igual forma, procede ordenar un nuevo juicio cuando surge prueba nueva que menoscaba la confianza en lo resuelto y no pudo presentarse en el juicio.(8) Este derecho a nuevo juicio le da primacía a la verdad sobre aquellas bondades que puedan resultar del principio de finalidad del procedimiento criminal.(9)
Nuestro ordenamiento permite que un tribunal conceda un nuevo juicio ya sea, a instancia propia, con el *995consentimiento del acusado o a petición de éste.(10) Específicamente, las Reglas 188 y 192 de Procedimiento Criminal disponen que el tribunal puede conceder un nuevo juicio tras el descubrimiento de prueba nueva.(11) Esta norma es producto del desarrollo jurisprudencial conocido como el “Berry Rule”.(12)
Antes de que entraran en vigor nuestras Reglas de Procedimiento Criminal, el Artículo 301 del Código de Enjuiciamiento Criminal de Puerto Rico establecía que el nuevo juicio consistía “en volver a oír la causa en el mismo tribunal pero ante otro jurado, después de pronunciado el veredicto”.(13) Aquella disposición no reconocía el derecho a un nuevo juicio cuando el primero se había ventilado ante un tribunal de derecho y tampoco reconocía la posibilidad de que el tribunal, con el consentimiento del acusado, ordenara el juicio nuevo a instancia propia. El Artículo 303 reconocía el derecho a un nuevo juicio cuando se hubiera descubierto “nueva prueba que no pudo el acusado descubrir y presentar en el juicio, a pesar de su actividad razonable para lograrlo”.(14)
Las Reglas de Procedimiento Criminal bifurcaron la concesión de un nuevo juicio en dos reglas distintas, la Regla 188 y la 192. La primera, en unión a la Regla 189, regula la concesión de ese remedio antes de que se dicte sentencia y la segunda después de dictarse la misma. La *996Regla 188 de Procedimiento Criminal, además de modificar el texto del Artículo 303 del Código de Enjuiciamiento Criminal, añadió varios fundamentos para la concesión de un nuevo juicio. El más importante fue el reconocimiento ex-preso de la discreción del tribunal para conceder un nuevo juicio por cualquier causa no incluida expresamente en el texto de la regla, siempre que esa causa no fuera atribuible al acusado y que el derecho de éste a un juicio justo e imparcial se viera afectado.(15) No hay duda que con la adopción de las Reglas de Procedimiento Criminal se plasmó la tendencia de liberalizar y expandir el derecho a un nuevo juicio. Los nuevos fundamentos para la concesión de un nuevo juicio introducidos en la Regla 188 ampliaron “sensiblemente el marco de acción y aún de discreción del tribunal para mejor salvaguardar los intereses de todo acusado”.(16)
Esa intención quedó evidenciada al incorporarse la Regla 192, para la concesión de un nuevo juicio en etapas posteriores a la sentencia. Al redactar esa regla el Comité de Procedimiento Criminal de la Conferencia Judicial recurrió al texto del Artículo 954(4) de la Ley de Enjuiciamiento Criminal española, pero lo hizo con la intención de hacer viable en nuestro ordenamiento un recurso paralelo al coram nobis del ordenamiento angloamericano.(17) Por eso es que tenemos en nuestro ordenamiento dos reglas sobre la concesión de un nuevo juicio, y a ello responde la diferencia en sus lenguajes.(18)
*997En la actualidad, la Regla 188 dispone lo siguiente:
[e]l tribunal concederá un nuevo juicio por cualquiera de los siguientes fundamentos:
(a) Que se ha descubierto nueva prueba, la cual, de haber sido presentada en el juicio, probablemente habría cambiado el veredicto o fallo del tribunal, y la que no pudo el acusado con razonable diligencia descubrir y presentar en el juicio. Al solicitar nuevo juicio por este fundamento, el acusado deberá acompañar a su moción la nueva prueba en forma de declaraciones juradas de los testigos que la aducirán.
(f) El tribunal, además, concederá un nuevo juicio cuando, debido a cualquier otra causa de la cual no fuere responsable el acusado, éste no hubiere tenido un juicio justo e imparcial.(19)
La Regla 188(a) puede separarse en tres elementos principales. Primero, la prueba descubierta, por su naturaleza, debe ser suficiente como para demostrar que su admisión probablemente cambiaría el fallo o veredicto. Segundo, debe tratarse de prueba que no se pudo obtener antes, a pesar de la diligencia razonable de la defensa. Ello requiere, por último, que se acredite al tribunal cuál es la prueba descubierta y la diligencia desplegada para obtenerla.
El primero de estos elementos exige que la prueba nueva lleve al juzgador a creer que si esta se hubiese presentado durante el juicio el resultado probablemente hubiese sido distinto, recordando que, “no cualquier prueba conduce a la celebración de un nuevo juicio, sino aquella que sea lo suficientemente sólida”. (Énfasis suprimido).(20) Es decir, el tribunal debe determinar si la prueba nueva, considerada junto a la prueba presentada durante el juicio, es suficiente para hacer probable la duda razonable que impide un fallo o veredicto de culpabilidad. En Pueblo v. Marcano Parrilla [II] hicimos hincapié en la obligación de *998no evaluar la prueba nueva de manera aislada y en que se debe tomar en consideración la solidez de la evidencia ya presentada en el juicio “porque dicha evidencia ya condujo a un veredicto o fallo condenatorio”.(21)
En Pueblo v. Martínez Valentín denegamos una solicitud de nuevo juicio por considerar, entre otros factores, que no era probable que la prueba cambiara el fallo o veredicto.(22) Allí citamos lo resuelto en el caso federal Giglio v. United-States: “[s]in embargo, no se requiere un nuevo juicio cada vez que un repaso de los archivos de fiscalía después del juicio descubre evidencia que si bien pudo ser de utilidad a la defensa con toda probabilidad no hubiera cambiado el veredicto”. (Traducción nuestra).(23) En Pueblo v. Vázquez Izquierdo, analizamos la interacción entre el requisito de probabilidad de cambio y los parámetros de la deferencia debida por los foros apelativos hacia las determinaciones del foro de instancia.(24) En ese contexto, reiteramos que la concesión del nuevo juicio descansa en la sana discreción del tribunal sentenciador y los foros apelativos no deben intervenir salvo cuando haya un claro e inequívoco abuso de discreción.(25)
Los elementos segundo y tercero, necesarios según el texto de la Regla 188(a), atienden el aspecto de diligencia en el trámite de la defensa y la necesidad de demostrar al tribunal que la evidencia merece ser considerada como prueba nueva. En términos generales, ni el acusado ni su representante legal pueden haber conocido la supuesta prueba *999nueva previamente. En este sentido, la prueba es nueva en la medida en que no se pudo descubrir antes mediante un esfuerzo de diligencia razonable.(26) Para demostrar que eso es así, se tiene que especificar en qué consiste la prueba nueva.(27) También hemos exigido se demuestre la diligencia desplegada por la defensa.(28)
Además de los elementos recogidos en el texto de la Regla 188(a), una solicitud de nuevo juicio basada en el descubrimiento de prueba nueva debe cumplir con requisitos desarrollados jurisprudencialmente. Estos son: que la prueba sea creíble y pertinente y que no sea meramente acumulativa ni prueba de impugnación.(29)
Estas exigencias de la jurisprudencia también deben cumplirse cuando se solicita un nuevo juicio al amparo de la Regla 192. Sin embargo, hemos explicado que la solicitud de nuevo juicio bajo la Regla 192 es de naturaleza excepcional ya que puede afectar la finalidad y firmeza de una sentencia que se presume correcta.(30) Por eso hemos resuelto que si bien el fin último de esa regla es liberalizar o ampliar el derecho a un nuevo juicio, “la nueva prueba debe demostrar que es más probable que el convicto sea inocente a que sea culpable”. (Enfasis suplido).(31)
*1000Los próximos dos requisitos, que la prueba sea creíble y que no sea meramente acumulativa, van dirigidos a evaluar la probabilidad de que con ella se obtenga un resultado distinto. Es decir, si la prueba nueva es meramente acumulativa, probablemente no cambiará el resultado del juicio, pues ya se habría presentado evidencia de naturaleza y valor probatorio similar.(32) Tampoco se debe conceder un nuevo juicio cuando la prueba supuestamente nueva es increíble.(33) Ahora bien, debido a su naturaleza y propósito, al considerar estos factores el tribunal debe evaluarlos cuidadosamente a la luz de la prueba ya presentada.
La exigencia de que la petición no se fundamente en prueba de impugnación merece un análisis sosegado y algunas aclaraciones. En primer lugar, el solo hecho de que la prueba pueda catalogarse como prueba de impugnación no conlleva que la solicitud de nuevo juicio sea rechazada automáticamente. La prueba de impugnación puede ser de carácter exculpatorio, protegida celosamente por el debido proceso de ley.(34) No podemos olvidar que nuestra Constitución garantiza a toda persona el derecho a que el Estado le revele evidencia exculpatoria como parte de su derecho a un juicio justo.(35) Además, como el Estado tiene el peso de *1001demostrar su caso más allá de duda razonable, la prueba para impugnar la presentación del caso del Ministerio Público es sumamente importante. Por eso, hemos expresado en reiteradas ocasiones que la prueba para impugnar la credibilidad de un testigo principal de cargo se ajusta a los estándares formulados por nuestra jurisprudencia y la federal para ser considerada como prueba exculpatoria necesaria bajo el debido proceso de ley.(36)
Algunos estudiosos del procedimiento criminal puertorriqueño han señalado la necesidad de aclarar el requisito jurisprudencial relacionado a la prueba de naturaleza impugnatoria. El profesor Chiesa Aponte comparte esta preocupación.(37) Explica que impugnar la prueba del Ministerio Público conlleva “desacreditar la evidencia mediante la cual se probó la culpabilidad del acusado más allá de duda razonable. Tal impugnación probablemente produciría la duda razonable que obligaría al juzgador a absolver al acusado”.(38)
En la esfera federal se reconoce que el criterio de prueba impugnatoria no puede aplicarse de manera inflexible.(39) En ocasiones, los tribunales federales abandonan los rigores de este requisito cuando la prueba de impugnación es lo suficientemente importante y de circunstancias especiales como para incidir en el resultado del juicio en contra del acusado.(40) Más aún, esos tribunales han reconocido situa*1002ciones que quedan fuera del límite de los requisitos de la regla general. Por ejemplo, han reconocido que el acusado tiene derecho a un nuevo juicio cuando el Ministerio Público utiliza prueba falsa relacionada con la credibilidad de un testigo, aunque no vaya dirigida a asuntos sustantivos.(41)
Tomando en cuenta todas estas consideraciones, concluimos que el mero hecho de que se quiera someter prueba nueva para impugnar el caso del Ministerio Público no es fundamento suficiente para denegar una solicitud de nuevo juicio. La razón, según hemos explicado, es que la prueba impugnatoria puede ser suficiente, por sí sola, para crear duda razonable en la mente y ánimo del juzgador.(42) A esos fines hemos declarado que “el debido proceso de ley constitucional exij[e] que el acusado tenga la oportunidad de examinar con tiempo suficiente, no solo la prueba que obra en su contra —en vías de impugnarla—, sino aquella que obra a su favor, sea sustantiva o para impugnación”.(43)
Hasta este punto hemos considerado los requisitos que nuestras Reglas de Procedimiento Criminal y la normativa jurisprudencial han dispuesto para las solicitudes de nuevo juicio “ordinarias”.(44) No obstante, al igual que en la esfera federal, en Puerto Rico hemos reconocido el derecho a un nuevo juicio bajo circunstancias extraordinarias.(45) Esto *1003sucede cuando el Estado suprime o deja de revelar prueba exculpatoria violando las garantías del debido proceso de ley. Recientemente, en Pueblo v. Vélez Bonilla, supra, pág. 708, reconocimos “que cuando el Estado falla en descubrir evidencia que resulta material y exculpatoria, el debido proceso de ley exige inimpugnablemente la celebración de un nuevo juicio”. En estos casos, la solicitud de nuevo juicio no se evalúa a la luz de los criterios estatutarios ni jurisprudenciales porque su necesidad emana del debido proceso de ley, del derecho a obtener evidencia favorable y del derecho a enfrentar la prueba.(46) A esos efectos reiteramos que “los derechos lacerados con la omisión del Estado están protegidos por consideraciones mucho más abarcadoras que las Reglas de Procedimiento Criminal”.(47)
Esta categoría particular de solicitudes de nuevo juicio se apoya en el derecho a preparar una defensa adecuada para enfrentar los rigores de un procedimiento criminal, derecho que se nutre, a su vez, del debido proceso de ley.(48) Igual fuente garantiza el derecho a confrontar a los testigos de cargo.(49) De ahí que el derecho a obtener evidencia favorable sea esencial para la defensa y que el Ministerio Público tenga la obligación de revelar toda evidencia exculpatoria que le garantice al acusado un procedimiento justo.(50) Esta obligación trasciende las normas estatuta*1004rías sobre el descubrimiento de prueba y es tan amplia que, si la situación lo amerita, no toma en consideración la etapa en que se encuentran los procedimientos ni requiere solicitud previa del acusado.(51)
Hemos tenido ocasión anteriormente de evaluar solicitudes extraordinarias de nuevo juicio basadas en que el Ministerio Público ha suprimido prueba de impugnación. En Pueblo v. Torres Rivera, 129 DPR 331 (1991),(52) a la vez que recalcamos la importancia de la prueba de impugnación y el deber del Ministerio Público de revelarla a la defensa del acusado, rechazamos la solicitud de nuevo juicio, mediante sentencia, porque la prueba de impugnación que el Estado falló en revelar no era suficiente para afectar el resultado del juicio. A esos fines, explicamos que el descubrimiento de prueba impugnatoria suprimida u omitida por el Estado no requiere que se autorice automáticamente la celebración de un nuevo juicio.(53)
*1005Posteriormente, en Pueblo v. Velázquez Colón, 174 DPR 304 (2008), recalcamos que la prueba de impugnación está inserta en el derecho a un juicio justo bajo las salvaguardas del debido proceso de ley. Particularmente, determinamos que
“[piara examinar un reclamo de nueva prueba de carácter impugnatorio de la prueba producida en el juicio ... debemos aplicar los criterios esbozados en Giglio v. United States, supra, y en United States v. Bagley, supra. Ello, ya que, aun cuando la alegada nueva prueba va dirigida a impugnar la prueba de cargo aducida en el juicio, implica el derecho del acusado a un juicio justo en donde se le garantice el debido proceso de ley frente a la conducta del representante del Estado”.(54)
En estos casos se atendieron reclamos de nuevo juicio bajo el fundamento de que el Estado no reveló oportunamente evidencia exculpatoria, en violación al debido proceso de ley, incumpliendo con ello su obligación constitucional de revelar prueba pertinente sobre la inocencia o culpabilidad del acusado. Para esas situaciones adoptamos un estándar diferente y más relajado que el que se utiliza para evaluar mociones de nuevo juicio en situaciones ordinarias de descubrimiento de prueba nueva.(55) En la jurisdicción federal también ha quedado claro que los requisitos jurisprudenciales de la llamada “Berry Rule” no aplican a solicitudes de nuevo juicio basadas en evidencia exculpatoria que no fue revelada por el Estado según la norma esta*1006blecida en el caso Brady v. Maryland, supra, y el desarrollo doctrinal posterior.(56)
rH HH
El señor Rodríguez Rodríguez fundamentó su solicitud de nuevo juicio en el descubrimiento de prueba nueva: la demanda en daños que la señora L.G., víctima y testigo principal del caso, presentó ante el Tribunal de Distrito federal. Se trata de prueba que, según argumenta, impugna fatalmente la credibilidad de esta testigo que había declarado que ni ella ni su familia tenían interés en presentar una demanda civil basada en los hechos alegados en contra del señor Rodríguez Rodríguez en el juicio criminal.
La solicitud aduce, en primer lugar, que esta prueba no estaba disponible durante el juicio y no era posible obtenerla aun con el mayor grado de diligencia. También, que no es prueba acumulativa ya que no se pudo presentar prueba de interés económico o de motivo durante el juicio. En tercer lugar, expone que se trata de prueba de impugnación en extremo relevante pues su supresión socavaría la confianza en el resultado del juicio. Finalmente, el señor Rodríguez Rodríguez alega que la prueba es creíble y que de haberse presentado durante el juicio se hubiera obtenido, con toda probabilidad, un veredicto exculpatorio. Todo esto llevó al Tribunal de Primera Instancia a concluir que el debido proceso de ley exigía concederle un nuevo juicio al señor Rodríguez Rodríguez, para que la defensa pudiera desarrollar la teoría de que la víctima y testigo principal del caso tenía un interés económico en acusarlo falsamente.
*1007Nuestro análisis debe comenzar por reconocer que el presente caso no debe evaluarse según los criterios extraordinarios aplicables a las solicitudes de nuevo juicio basadas en la omisión o supresión de prueba exculpatoria que el Estado debió haber revelado al acusado oportunamente, según su obligación constitucional. Por lo tanto, procedemos a evaluar la solicitud del señor Rodríguez Rodríguez según la normativa de las Reglas de Procedimiento Criminal y la jurisprudencia antes discutida. En primer lugar, los tribunales inferiores actuaron correctamente al no rechazar la solicitud automáticamente por tratarse de prueba de impugnación puesto que esta, según alega el señor Rodríguez Rodríguez, impugnaría la credibilidad de la testigo principal y víctima en el procedimiento criminal en su contra. Sin embargo, los foros de primera instancia y apelativo erraron al no evaluar esa prueba impugnatoria a la luz de la prueba que fue presentada durante el juicio. Sólo así podrían determinar si era probable que la admisión de la prueba nueva hubiera resultado en un veredicto distinto.
En su orden, el foro primario razonó que
[...] de haberse conocido durante el juicio [que se presentó la demanda en daños], pudiera haber afectado adversamente la credibilidad de la testigo principal del caso, por contar con una motivación e interés especial en el resultado del caso criminal. Ello pudiera haber alterado la determinación del jurado en su veredicto. (Énfasis en el original suprimido y énfasis nuestro).(57)
El foro primario omitió evaluar el peso de la evidencia nueva para determinar si esta probablemente produciría un resultado distinto. El análisis contemplado por las reglas procesales y la jurisprudencia requiere que el tribunal confronte el peso y valor de la nueva prueba propuesta contra toda la evidencia desfilada durante el juicio. Eso no ocurrió en este caso. El tribunal se limitó a concluir que la evidencia nueva “pudiera haber alterado la determinación del jurado” *1008y no sopesó la prueba presentada durante el juicio. En estas circunstancias, el Tribunal de Primera Instancia abusó de su discreción al concederle al señor Rodríguez Rodríguez un nuevo juicio. Del mismo modo, el Tribunal de Apelaciones se equivocó al no corregir al Tribunal de Primera Instancia.
Según se infiere de la transcripción de los procedimientos, la defensa tuvo amplia oportunidad durante el juicio de contrainterrogar a la señora L.G. e impugnar su alegado interés económico en el resultado del pleito criminal contra el señor Rodríguez Rodríguez:
P. Lo cierto es, que tanto usted como también sus padres, contrataron los servicios del bufete de Salvador Casellas, hijo. Incluso, aquí viene uno de los abogados y los acompaña a ustedes para hacer una reclamación civil en este caso a las partes envueltas. La universidad, la compañía de seguros, el mismo Willy (el convicto). Compañía de seguros, William (el convicto), la universidad, el condominio.
R. No.
P. ¿Ni que se va a radicar?
R. No.(58)
Concluido el turno de la defensa, en su turno de redirecto el Ministerio Público preguntó lo siguiente a la señora L.G.:
P. El abogado del acusado le preguntó a usted si usted o sus padres habían contratado a abogados para hacer alguna reclamación civil al acusado, al condominio, a la universidad. Usted contestó que no. Mi pregunta es, por qué razón o qué la movió usted a denunciar estos hechos.
R. Para hacer valer mis derechos de ... o sea, fui violada. No quiero tener que vivir por esto toda mi vida, por eso es que estoy aquí. (Énfasis nuestro).(59)
Un repaso de la evidencia desfilada demuestra lo difícil que sería concluir que la prueba supuestamente nueva presentada en apoyo a la solicitud de nuevo juicio probablemente arrojaría un resultado diferente a la determinación *1009de culpabilidad a la que llegó el Jurado. Como reseñamos anteriormente, la prueba desfilada no se limitó al testimonio de la señora L.G., sino que incluyó el testimonio del doctor que la examinó luego de los hechos y el de los agentes a cargo de la investigación, los informes preparados por la agente de delitos sexuales, el médico y el Instituto de Ciencias Forenses, el análisis forense de ADN, las fotografías de la escena y los videos del vestíbulo y del área de acceso a la azotea del condominio. Incluso, durante el juicio, la defensa contrainterrogó a la testigo, en más de una ocasión, sobre si tenía intención de presentar una acción civil en daños por los mismos hechos criminales del juicio contra el señor Rodríguez Rodríguez. La señora L.G. contestó en la negativa. Tras evaluar toda la evidencia y escuchar el testimonio y subsiguiente impugnación de la señora L.G., el Jurado halló, unánimemente, que el señor Rodríguez Rodríguez era culpable.
La solicitud del señor Rodríguez Rodríguez incumple un requisito esencial para la concesión de un nuevo juicio en circunstancias ordinarias. Y es que no podemos concluir, a la luz de toda la evidencia desfilada durante el juicio, que la presentación de la demanda en daños y perjuicios probablemente cambiaría el veredicto unánime del Jurado. La señora L.G. presentó su demanda tres meses después de ese veredicto. El que se haya presentado la demanda en daños y perjuicios tres meses después del juicio no es suficiente para concluir, como hicieron los foros inferiores, que ella estaba mintiendo cuando testificó sobre los hechos imputados al acusado. (60) Resulta preocupante que ambos foros llegaran a esa conclusión sin considerar el resto de la prueba en la cual el Jurado basó su decisión, la cual, como explicamos, incluyó la teoría de la defensa sobre la mendacidad y parcialidad de la testigo por razones económicas. El evento posterior sometido como prueba de impugnación en este caso no es suficiente para catalogar como falsa la aseveración de la señora L.G. en cuanto a su intención, en aquel momento, de no presentar una acción en daños y perjuicios.
*1010Hemos explicado que “la concesión de un nuevo juicio salvaguarda los intereses de la verdad y la justicia, y dependerá de los hechos y de las circunstancias particulares de cada caso, en virtud de su naturaleza excepcional”.(61) En nuestra función adjudicativa no podemos abstraemos de la realidad ni ignorar la totalidad de los hechos que dieron paso a la controversia que se atiende. Por eso, debemos considerar la naturaleza particular de la prueba nueva ante nuestra consideración: luego de concluido el juicio, la víctima de la violación presentó una demanda en daños y peijuicios basada en los mismos hechos por los cuales se juzgó al señor Rodríguez Rodríguez. Esa situación es muy diferente a aquellas en las que hemos concedido un nuevo juicio porque se ocultó información que serviría para impugnar a la testigo principal del caso. En esos otros casos, el Ministerio Público participó del acto de ocultar u omitir tales hechos al no revelar que le había concedido al testigo principal del caso algún tipo de inmunidad o beneficio a cambio de su testimonio. Esa omisión del Estado laceró la confianza en el resultado del caso y maculó la certeza del proceso penal. Sin embargo, en el caso ante nuestra consideración el Estado es un tercero ajeno a la decisión que tomó la señora L.G. de presentar la demanda civil.
Más importante aún, no podemos equiparar el interés en el resultado del caso de un testigo que recibió un beneficio o inmunidad a cambio de su testimonio al interés de la víctima en el resultado de la acción penal. Si bien en la acción penal el Pueblo comparece en representación de la sociedad —pues la conducta delictiva lacera los entendidos básicos de la comunidad— no podemos llegar al extremo de hacer invisible el daño particular que sufre la víctima. La señora L.G. tiene derecho a reclamar el resarcimiento por los daños que en su momento pueda demostrar a satisfacción del tribunal. No por ello puede reducirse su interés en *1011el caso penal a un mero interés económico, como concluyó el Tribunal de Primera Instancia y confirmó el Tribunal de Apelaciones. El resarcimiento económico, si alguno, que eventualmente pueda obtener la señora L.G. y sus allegados es un tipo de reparación por los daños que han sufrido y no prueba que su testimonio fuera un negocio para obtener ganancias. La conclusión contraria impondría un obstáculo al ejercicio de derechos que el ordenamiento concede a las personas que sean víctimas de alguna conducta delictiva. Confirmar a los foros inferiores llevaría al absurdo de reconocer el derecho automático a un nuevo juicio cada vez que una víctima decida ejercer su derecho a ser indemnizada luego de un fallo o veredicto de culpabilidad o de que se dicte una sentencia.
Llamamos nuevamente la atención a la necesidad de evitar entrar en clasificaciones que tiendan a reconocer menos credibilidad a las víctimas de agresiones sexuales.(62) Al presentar su demanda, la señora L.G. ejerció su derecho a reclamar por los daños que alega haber sufrido.(63) Evaluada la totalidad de la prueba desfilada en el juicio y creída por el Jurado, nos resulta inconcebible penalizar la credibilidad de la víctima por ejercer ese derecho. Concluimos que los foros inferiores erraron al evaluar la prueba de la presentación de la demanda en daños y peijuicios sin tomar en cuenta la totalidad de la prueba presentada en el juicio.
IV
Por los fundamentos antes expuestos, se revoca la resolución recurrida, se reinstala el veredicto del Jurado y se ordena al Tribunal de Primera Instancia dictar la sentencia correspondiente.

 Art. 142(c) del Código Penal, 33 LPRA see. 4770.


 Específicamente, el abogado de defensa preguntó: “[o]iga, testigo, mire a ver si lo cierto es que usted, su familia, incluso vienen aquí, contrató los servicios de los abogados del bufete de Salvador Casellas para radicar una demanda”. Apéndice, pág. 272.


 34 LPRAAp. II.


 Apéndice, pág. 263.


 El Juez Roberto Rodríguez Casillas emitió un voto disidente en el que hizo constar que expediría y revocaría la resolución de instancia. El 24 de enero de 2014, el foro intermedio denegó una solicitud de reconsideración.


 Apéndice, págs. 414r-415.


 Art. II, Secs. 7 y 11, Const. ELA, LPRA, Tomo 1.


 Pueblo v. Velázquez Colón, 174 DPR 304, 326 (2008); Pueblo v. Hernández Santana, 138 DPR 577 (1995); Pueblo v. Morales Rivera, 115 DPR 107 (1984).


 Pueblo v. Díaz Morales, 170 DPR 749, 763 (2007) (Sentencia), opinión de conformidad de la Jueza Asociada Señora Fiol Matta, a la cual se unió el Juez Asociado Señor Fuster Berlingeri.


 34 LPRA Ap. II, R. 187.


 34 LPRA Ap. II. Véase, además, Pueblo v. Marcano Parrilla, 168 DPR 721, 729-730 (2006) (en reconsideración) (Pueblo v. Marcano Parrilla [II]).


 Actualmente, en la jurisdicción federal las solicitudes de nuevo juicio están codificadas en la Regla 33 de Procedimiento Criminal, 18 USCA. 6 LaFave, Israel, King and Kerr, Criminal Procedure 3rd Sec. 24.11(d) (2007).


 Seminario sobre las propuestas Reglas de Procedimiento Criminal, Departamento de Justicia, 1960, pág. 242.


 íd., pág. 242. Desde entonces, habíamos requerido que se cumpliera con varios requisitos desarrollados y adoptados por la jurisprudencia. Entre ellos, que la nueva prueba no fuera meramente acumulativa, y no impugnara la prueba presentada en el juicio. A estos requisitos se añadió que “(1) la nueva evidencia debe ser creíble [...] y (2) probablemente produciría un resultado diferente”. Pueblo v. Morales, 66 DPR 10, 21 (1946).


 34 LPRA Ap. II, R. 188(f). Este reconocimiento fue necesario, ya que en Pueblo v. Vega, 69 DPR 406 (1948), y en Pueblo v. Fraticelli, 70 DPR 308 (1949), se había determinado que el texto del Artículo 303 contenía un listado taxativo de fundamentos para un nuevo juicio.


 Seminario sobre las propuestas Reglas de Procedimiento Criminal, supra, pág. 243.


 Pueblo v. Marcano Parrilla [II], supra, págs. 730-731.


 La Regla 192 dispone que el tribunal podrá “a solicitud del acusado, conceder un nuevo juicio cuando después de dictada la sentencia sobreviniere el conocimiento de nuevos hechos o de nuevos elementos de prueba de tal naturaleza que evidencien la inocencia del condenado”. 34 LPRAAp. II.


 34 LPRAAp. II.


 Pueblo v. Marcano Parrilla [II], supra, pág. 736.


 íd., págs. 736-737, citando a 3 Wright and Miller, Federal Practice and Procedure: Civil 3d See. 557 (2004). Los tribunales federales también reconocen que al evaluar la probabilidad de un resultado distinto se debe evaluar la prueba nueva a la luz de la totalidad del expediente y no de manera aislada. Específicamente “[t]he strength of the evidence presented at the trial is an important consideration”. 3 Wright and Welling, Federal Practice and Procedure 4th Sec. 584 (2011), pág. 463.


 Pueblo v. Martínez Valentín, 102 DPR 492, 498-499 (1974).


 405 US 150, 154 (1972).


 96 DPR 154 (1968).


 fd., pág. 157. Véanse, además: Pueblo v. Marcano Parrilla [II], supra, pág. 737; Pueblo v. Morales Rivera, supra, pág. 110; Pueblo v. Pardo Toro, 90 DPR 635 (1964); Pueblo v. Aponte, 77 DPR 917, 921 (1955).


 Pueblo v. Arroyo Núñez, 99 DPR 842, 850 (1971); Pueblo v. Pardo Toro, supra.


 Pueblo v. Rivero, Lugo y Almodóvar, 121 DPR 454 (1988).


 Pueblo v. Prieto Maysonet, 103 DPR 102 (1974); Pueblo v. Villalongo Torres, 102 DPR 574 (1974); Pueblo v. Tribunal Superior, 100 DPR 700 (1972).


 Pueblo v. Velázquez Colón, supra; Pueblo v. Marcano Parrilla [II], supra, pág. 738; Pueblo v. Chévere Heredia, 139 DPR 1 (1995); Pueblo v. Martínez Ortiz y otros, 135 DPR 100 (1994); Pueblo v. Torres Rivera, 129 DPR 331 (1991); Pueblo v. Rivero, Lugo y Almodóvar, supra, págs. 476-477; Pueblo v. Morales Rivera, supra, pág. 110; Pueblo v. Beltrán, 73 DPR 509 (1952); Pueblo v. Ortiz, 68 DPR 681, 683 (1948); Pueblo v. Morales, supra.


 Pueblo v. Velázquez Colón, supra, pág. 327; Pueblo v. Marcano Parrilla [II], supra. En Pueblo v. Díaz Morales, supra, se aclaró, mediante sentencia, que la solicitud de nuevo juicio bajo la Regla 192 no tiene que esperar a que la sentencia advenga final y firme.


 Pueblo v. Marcano Parrilla [II], supra, pág. 740. Este Tribunal ha expresado que la Regla 192 requiere un grado de prueba mayor para conceder un nuevo juicio *1000que la 188(a). Id., pág. 739. Sin embargo, ambas requieren un análisis de probabilidad. Pueblo v. Velázquez Colón, supra, pág. 327. Véanse: E.L. Chiesa Aponte y A. Febres Jorge, Procedimiento criminal, 77 Rev. Jur. UPR 657, 671-673 (2008); E.L. Chiesa Aponte y E.E. León Pérez, Derecho procesal penal, 76 Rev. Jur. UPR 617, 634 (2007).


 Pueblo v. González de Demora, 92 DPR 75, 77 (1965); Pueblo v. Beltrán, supra, pág. 519; Pueblo v. Morales, supra. El Artículo 378 del Código de Enjuiciamiento Civil, ya derogado, definía la evidencia acumulativa como aquella que “es la adicional del mismo carácter tendiente al mismo fin”. Véase E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, V. Ill, 1995, pág. 447 esc. 23.


 En Pueblo v. Morales, supra, se rechazó una solicitud de nuevo juicio porque la declaración que se pretendía traer como prueba nueva no era creíble. Sin embargo, ese no fue el único requisito que se analizó para denegar la solicitud. También se determinó que la alegada prueba nueva no era suficiente porque probablemente no produciría un resultado distinto en el caso. íd., págs. 21-22.


 Giglio v. United States, supra; Pueblo v. Velázquez Colón, supra.


 Pueblo v. Vélez Bonilla, 189 DPR 705 (2013); Pueblo v. Arzuaga, 160 DPR 520, 539 (2003); Pueblo v. Rodríguez Sánchez, 109 DPR 243 (1979); Pueblo v. Her*1001nández García, 102 DPR 506 (1974). Véase Brady v. Maryland, 373 US 83 (1963).


 Véanse: Pueblo v. Delgado López, 106 DPR 441 (1977); Pueblo v. Hernández García, supra; Giglio v. United States, supra; United States v. Bagley, 473 US 667 (1985); Brady v. Maryland, supra; Napue v. Illinois, 360 US 264, 269 (1959).


 El profesor Chiesa Aponte concluye que “[e]n cualquier caso no debe repetirse, sin ulterior análisis, que no procede la concesión de un nuevo juicio cuando la alegada nueva prueba sólo impugna la prueba aducida durante el juicio. Esto requiere ulterior análisis”. Chiesa Aponte, op. cit., pág. 448.


 íd.


 “Ordinarily newly discovered evidence that merely goes to impeach the credibility of a prosecution witness is not sufficient to justify a new trial. This is the usual but not invariable rule”. (Citas omitidas). 3 Wright and Welling, supra, pág. 469.


 íd., págs. 470-471.


 íd., págs. 472-487.


 Incluso, en cuanto al derecho al careo y su relación con el debido proceso de ley hemos dejado claro que “[e]l Art. II, Sec. 11, de nuestra Constitución garantiza el derecho del acusado a ‘carearse con los testigos de cargo’. Para que tal confrontación o careo tenga concreción y sentido, el debido proceso exige que se pongan al alcance del acusado los medios de prueba para impugnar los testigos, atacar su credibilidad y todo recurso análogo encaminado a erradicar la falsedad del juicio y evitar el desvío de la justicia. Un careo sin estos instrumentos, cuando sean legítimamente asequibles, frustra el propósito del precepto constitucional”. (Escolio omitido). Pueblo v. Rodríguez Sánchez, supra, pág. 249.


 Pueblo v. Vélez Bonilla, supra, pág. 708. Véanse, además, United States v. Bagley, supra; Giglio v. United States, supra.


 Pueblo v. Velázquez Colón, supra, págs. 327-328; E.L. Chiesa Aponte, Derecho Penal, 78 Rev. Jur. UPR 291, 324 (2009).


 “Es decir, cuando el Estado [oculta] prueba exculpatoria, la moción de nuevo juicio que procede no puede ser evaluada a la luz de los requisitos estatutarios y *1003jurisprudenciales aplicables a las mociones ‘ordinarias’ de nuevo juicio”. Pueblo v. Velázquez Colón, supra, pág. 329. Véase E.L. Chiesa Aponte, Derecho Penal, supra: “La moción extraordinaria de nuevo juicio es la fundada en que no se le reveló oportunamente a la defensa evidencia exculpatoria, en violación a la obligación del Ministerio Fiscal de revelar a la defensa prueba exculpatoria, por imperativo del debido proceso de ley”.


 Pueblo v. Velázquez Colón, supra, pág. 329; Pueblo v. Arzuaga, supra.


 Pueblo v. Velázquez Colón, supra.


 Pueblo v. Santa-Cruz, 149 DPR 223, 231 (1999).


 Art. II, Secs. 7 y 11, Const. ELA, supra. Véanse, además: Pueblo v. Olmeda Zayas, 176 DPR 7, 14 (2009); Pueblo v. Velázquez Colón, supra, págs. 326-348.


 Pueblo v. Guzmán, 161 DPR 137, 147 (2004); Pueblo v. Arzuaga, supra; Pueblo v. Arocho Soto, 137 DPR 762, 766 (1994). Hemos aclarado que aunque no se trata de un derecho absoluto, “nuestro sistema de justicia criminal le ha reconocido el derecho al acusado de obtener evidencia que pueda favorecerle”. Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849, 857 (2010). Específicamente, hemos determinado *1004que “evidencia exculpatoria no es necesariamente aquella que de por sí sola es capaz de producir la absolución del acusado. No se requiere tal potencial. Es más bien toda evidencia que llanamente pudiera favorecer al acusado, sin consideraciones en tomo a su materialidad o confiabilidad. Su confiabilidad —cuán creíble es— y su materialidad —cuánto aporta en favor del acusado— son un asunto que corresponde evaluar al foro de instancia”. Pueblo v. Vélez Bonilla, supra, pág. 719.


 En Pueblo v. Arzuaga, supra, luego de estudiar la jurisprudencia federal correspondiente, concluimos que “el Ministerio Fiscal tiene el deber de revelar cualquier indicio de falso testimonio y de descubrir evidencia exculpatoria cuando tal falsedad o carácter exculpatorio es, o debió ser, conocida por éste. [...] Ello, naturalmente, sin necesidad de una previa solicitud por parte de la defensa y sin importar si las Reglas de Procedimiento Criminal proveen o no para tal descubrimiento en la etapa específica de los procedimientos en que se encuentren”. (Cita omitida). íd., pág. 539.


B2) En aquella ocasión se tomó en consideración la diferencia entre el testigo principal de cargo (coautor de los hechos a quien se le ofreció un acuerdo para que testificará contra el coacusado) y otros testigos que no juegan un papel tan importante en el caso.


 Pueblo v. Chévere Heredia, supra, pág. 24. En Pueblo v. Torres Rivera, supra, el Ministerio Público falló en revelar oportunamente la prueba relativa al acuerdo entre un testigo principal de cargo y el Estado. Explicamos que “no toda evidencia para impugnar la credibilidad de un testigo principal de cargo —no revelada al acusado durante el juicio y descubierta por éste con posterioridad a él— requiere automáticamente la concesión de un nuevo juicio. Se requiere determinar que tal evidencia es relevante, esto es, que su supresión socava la confianza en el resultado del juicio”. (Énfasis en el original). íd., pág. 351.


 Pueblo v. Velázquez Colón, supra, pág. 328, citando a Pueblo v. Torres Rivera, supra, pág. 354.


 “[S]i en ausencia de la prueba pertinente en cuanto a inocencia o culpabilidad que fue suprimida, el peticionario gozó de un juicio justo, es decir, de un juicio cuyo resultado es digno de confianza, o si en cambio, de haber sido presentada, la prueba omitida hubiese arrojado una luz diferente en el juicio al punto de socavar la confianza en el resultado. Este es el estándar aplicable para determinar si hay una probabilidad razonable de un veredicto diferente que amerite un nuevo juicio cuando las actuaciones del Estado ocasionan que el acusado no haya tenido acceso a la evidencia durante la etapa del juicio original”. Pueblo v. Velázquez Colón, supra, pág. 351.


 “Another situation where it is clear that the Berry rule does not apply is where the government failed to disclosed evidence favorable to the defense”. Wright and Welling, supra, Sec. 586, pág. 487. El escrutinio del caso Brady, supra, se ha resumido de la manera siguiente: “(1) the evidence at issue is material and favorable to the defendant; (2) the evidence was suppressed by the government, intentionally or not; and (3) the defendant was prejudiced to the point that there is a reasonable probability that the evidence suppressed, had it been disclosed, would have led to a different result for the defendant”. íd., pág. 488.


 Apéndice, pág. 263.


 Apéndice, pág. 277.


 Apéndice, pág. 278.


 Apéndice, pág. 415.


 Pueblo v. Marcano Parrilla [II], supra, pág. 737.


 Com. de la Mujer v. Srio. de Justicia, 109 DPR 715, 732 (1980).


 Hemos reconocido que las víctimas de agresión sexual sufren daños particulares, que incluso atentan contra su dignidad como personas, que no pueden ser equiparados con las angustias provocadas por otro tipo de casos de daños y peijuicios. De demostrarse ante un tribunal, estos daños merecen ser compensados. Elba A.B.M. v. U.P.R., 121 DPR 294, 321 (1990).